           Case 2:15-cv-01024-APG-EJY Document 91 Filed 06/01/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 BANK OF AMERICA, N.A.,                                 Case No.: 2:15-cv-01024-APG-EJY

 4           Plaintiff                                  Order for Stipulation of Dismissal or
                                                                   Status Report
 5 v.

 6 WOODCREST HOMEOWNERS
   ASSOCIATION, et al.,
 7
        Defendants
 8

 9         On February 20, 2020, the parties advised the court that plaintiff Bank of America, N.A.

10 had settled with defendants 6541 Pleasant Plains Wy Trust and Woodcrest Homeowners

11 Association. ECF Nos. 98, 90. Several months have passed and the parties have not filed a

12 stipulation of dismissal.

13         IT IS THEREFORE ORDERED that by June 19, 2020, the parties shall file either a

14 stipulation of dismissal or a status report.

15         DATED this 1st day of June, 2020.

16

17
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
